The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al.
	Kudo et al. teach an aqueous resin composition that contains a polymer corres-ponding to the claimed ABC composite resin.  The entire teachings in Kudo et al. are relied upon in making this rejection but for ease of explanation the Examiner refers to column 4, lines 10 and on.  In Kudo et al. the resin (W) corresponds to the claimed resin (ABC).  Note that (W) contains a composite resin prepared from a polymer segment (B) and a polysiloxane segment (A), which corresponds to claimed (A) and (B) respectively.  The total siloxane content from (A) and (D) is preferably from 30 to 80 wt% (column 5, lines 11 to 16) which falls within the claimed range of 15 to 85 wt%.	
	The polymer segment (B) can be an anionic group containing a neutralized acid group, as described in column 5, lines 52 and on.  
	The polysiloxane segment (A) is defined in column 4, lines 17 to 24, and meets the requirement claimed (B) as well as claim 2.  See also column 21, lines 28 and on, noting that (s-1) and (s-2) both result in units containing structure of the general formula (1) and (2) from claim 2.
	These units (A) and (B) can be covalently linked, as noted in column 4, lines 13 and 14.  See also the bottom of column 8 and on.
	This composite resin (C) containing units (A) and (B) meeting claimed (B) and (A) is then reacted with an additional polysiloxane, referenced as (D) in Kudo et al. and 
	In this manner the composite resin (ABC) is met by Kudo et al.  As noted supra, this is in an aqueous system meeting the claimed aqueous requirement.  Finally see column 39, line 12, which teaches the addition of a plasticizer.  In this manner instant claims 1 and 2 are anticipated.
	For claims 4, 5, 7 and 10, see column 39, line 55 and on which teaches a coating and a coated article.

Claims 3, 6, 8, 9. 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al.
	The teachings of Kudo et al. were noted supra.  These claims differ from that detailed above in that Kudo et al. do not specifically teach an amount of plasticizer.  Note, though, that adjusting the amount of plasticizer in an effort to optimize and/or adjust the properties associated therewith would have been obvious and well within routine experimentation for one having ordinary skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner the instant claims would have been obvious to one having ordinary skill in the art in view of the teachings in Kudo et al.

Claims 1, 2, 4, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-090274, as interpreted by the English language translation and the abstract (provided by applicants in the IDS dated 12/18/20.
	‘274 teaches an aqueous resin composition that contains an ABC composite in an aqueous medium.  The entire teachings in ‘274, both the translation and abstract, are relied upon in making this rejection but for ease of explanation the Examiner refers to the translation, under BEST MODE, as well as the abstract provided by applicants.  

	For claim 2 see structures (S-4) and (S-5) which show such units as part of (B) (from the third to the last paragraph on page 7/12 of translation).
  	For claims 4, 5, 7 and 10, see the TECHNICAL FIELD and BACKGROUND section of the translation as well as the abstract.

Claims 3, 6, 8, 9. 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-090274, as interpreted by the English language translation and the abstract (provided by applicants in the IDS dated 12/18/20.
	The teachings of ‘274 were noted supra.  These claims differ from that detailed above in that ‘274 does not specifically teach an amount of plasticizer.  Adjusting the amount of plasticizer in an effort to optimize and/or adjust the properties associated therewith would have been obvious and well within routine experimentation for one having ordinary skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges uses only routine skill in the art (i.e. does not require undue experimentation). In this manner the instant claims would have been obvious to one having ordinary skill in the art in view of the teachings in ‘274.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
1/27/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765